THE LOU HOLLAND TRUST One North Wacker Drive Suite 700 Chicago, Illinois 60606 PROSPECTUS FOR THE LOU HOLLAND GROWTH FUND Ticker: LHGFX A “No-Load” Mutual Fund The Securities and Exchange Commission has not approved or disapproved of these securities or passed upon the accuracy or adequacy of the disclosure in this Prospectus. Any representation to the contrary is a criminal offense. The date of this Prospectus is May1, 2009 LOU HOLLAND GROWTH FUND Table of Contents Investment Objective 1 Principal Investment Strategies 1 Principal Investment Risks 1 Past Performance of the Fund 3 Fees and Expenses of the Fund 5 Fee Table and Expense Example 5 Example of Expenses You Would Pay as a Shareholder of the Fund 5 More Information About the Investment Strategies, Risks, and Practices of the Fund 6 Portfolio Holdings Disclosure 8 Share Price 8 Policy Regarding Excessive Short-Term Trading 9 Frequent Purchases and Redemptions of Fund Shares 9 How to Purchase Shares 11 Shareholder Services 13 Retirement Plans 15 Purchases and Redemptions Through Financial Intermediaries 16 Payments to Financial Intermediaries 16 Dividends, Capital Gains Distributions and Taxes 17 How to Redeem Shares 18 How the Trust is Managed 20 Investment Adviser 20 Portfolio Managers 21 Financial Highlights 22 Additional Information about the Trust and the Fund 23 Notice of Privacy Policy and Practices 24 Notice Regarding Householding of Prospectuses and Shareholder Reports 25 LOU HOLLAND GROWTH FUND The following overview of the Lou Holland Growth Fund (the “Fund”) is a summary of important information you should know before investing. More detailed information about The Lou Holland Trust (the “Trust”), the Fund’s investment strategies and risks, and Holland Capital Management LLC (the “Investment Adviser”), the Fund’s investment adviser, is included elsewhere in this Prospectus. INVESTMENT OBJECTIVE The Fund primarily seeks long-term growth of capital. The receipt of dividend income is a secondary consideration. PRINCIPAL INVESTMENT STRATEGIES The Fund seeks to achieve its investment objective by investing primarily in common stocks of mid- to large-capitalization growth companies. In pursuing its investment objective, the Fund maintains a diversified portfolio of equity securities of companies that the Investment Adviser regards as high quality companies based on earnings growing faster than the general market, reasonable valuations, strong financial condition, strong management, and superior industry positions. The Fund considers mid-capitalization and large-capitalization companies to be those having market capitalizations (number of shares outstanding multiplied by share price) within the range of the companies included in the S&P MidCap 400 Index ($33.4 million to $15.0 billion as of January 30, 2009) or the Russell 1000® Index ($8.5 million to $389.0 billion as of January 30, 2009). The market capitalizations of companies in the Fund’s portfolio and these indices change over time; the Fund will not automatically sell a stock it already owns or cease to purchase a stock just because the market capitalization of the company falls outside this range. While the Fund invests primarily in U.S. companies, it may invest in companies that are organized in foreign countries that exhibit the growth characteristics mentioned above. PRINCIPAL INVESTMENT RISKS All mutual funds are subject to various risks associated with investing. The risks associated with investing in a mutual fund are primarily determined by the types of securities in which it invests and the investment strategies it employs. The ultimate risk to you when you invest in the Fund, or any other mutual fund for that matter, is that you could lose money. You should know that the market value of the Fund’s investments can be expected to fluctuate over time.
